VAUGHN, Judge.
Defendant first argues that he has been deprived of his right to counsel in violation of his right under the Constitutions of the United States and the State of North Carolina. We conclude that the assignment of error is without merit because the record affirmatively discloses the contrary, as follows.
Defendant, represented by his privately employed counsel, waived formal arraignment on 20 June 1980, entered a plea of not guilty and stated that he was ready for trial. He also executed the following written waiver of his right to assigned counsel:
Waiver of Right To Have Assigned Counsel
The undersigned represents to the Court that he has been informed of the charges against him, the nature thereof, and the statutory punishment therefor, or the nature of the proceeding, of the right to assignment of counsel, and the consequences of a waiver, all of which he fully understands. The undersigned now states to the Court that he does not desire the assignment of counsel, expressly waives the same and desires to appear in all respects in his own behalf, which he understands he has the right to do.
s / xWillie J. Jones
Sworn to and subscribed before me this_day of 6-20, 1980.
s / Margaret H. Wolfe Clerk of Superior Court
Certificate of Judge
I hereby certify that the above named person has been fully informed in open Court of the nature of the proceeding or of the charges against him and of his right to have counsel assigned by the Court to represent him in this case; that he has elected in open Court to be tried in this case without the assignment of counsel; and that he has executed the above waiver in my presence after its meaning and effect have been fully explained to him.
*610This the 20 day of June, 1980.
s / F. Gordon Battle Signature of Judge
The case was called for trial on 16 July 1980 wherein the following took place:
COURT: You are ready to go to trial without a lawyer?
Defendant Jones: Yes, sir, I am.
COURT: Your plea is what?
Defendant Jones: My plea is not guilty.
COURT: Has he been arraigned heretofore?
Mrs. McKowN: He was arraigned when Mr. Parks represented him.
The record affirmatively discloses a knowing waiver of counsel and, therefore, the assignment of error is overruled.
Defendant also brings forward assignments of error directed at the judge’s instructions to the jury. Among other things, defendant contends that the judge inadequately instructed the jury on defendant’s right to defend himself against the officers.
The jury was instructed that the burden was on the State to prove that the defendant intentionally and without justification or excuse struck the officer. The jury was further instructed as follows:
The use of excessive force in the performance of a duty of his office by an officer does not take the officer outside the performance of his duty, nor make an arrest unlawful; but where the officer uses excessive force in the performance of a duty of his office, then an assault on the officer is excused if that assault is limited to the use of reasonable force to defend against the use of excessive force.
Thus, if you believe from the evidence that the officers used excessive force in processing the arrest of this defendant in the courthouse, then any assault by this defendant on any officers is justified and excused and constitutes no crime if the assault was limited to the use of reasonable force necessary to defend against the use of excessive force.
*611Defendant contends that this instruction is inadequate. We agree. The instruction fails to declare and explain the law of self-defense as it applies to the evidence given in the case. The officers had the right to use such force as was reasonably necessary to control the defendant while he was in their custody, including removing him from the magistrate’s office to a jail cell. Defendant had no right to defend himself against such force as was reasonably necessary for the officers to carry out these duties. The State’s evidence tends to show that no unnecessary force was employed. Defendant’s evidence, however, tended to show that the officers made unprovoked assaults on him and used excessive force in attempting to take him from the magistrate’s office to the jail and that he was acting to defend himself from those assaults. He testified, in part, “I did the best I could to defend myself without, you know, hurting the officers.” It is for the jury and not the court to determine the credibility of the evidence. It is for the judge to declare and explain the law arising on the evidence. G.S. 15A-1232. If, indeed, the officers made the unprovoked assaults or used excessive force against defendant in carrying out their custodial duties, they then became much like aggressors in any affray, and rules of law relating to defendant’s right to defend himself came into play and should have been explained to the jury.
It is true that the jury was instructed that defendant could defend with the “reasonable force necessary.” It is well settled, however, that the necessity does not have to be real, it need be only reasonably apparent to the defendant. See, e.g., State v. Lee, 258 N.C. 44, 127 S.E. 2d 774 (1962), where a new trial was ordered because the judge’s charge was to the effect that the plea of self-defense rests upon real necessity, and not upon necessity, real or apparent. The reasonableness of such belief is to be judged by the circumstances as they appear to the party charged at the time of the assault. It is, however, for the jury, and not the party charged, to determine the reasonableness of the belief under which the party charged acted. State v. Francis, 252 N.C. 57, 112 S.E. 2d 746 (1960).
The State argues that the charge can be sustained under the authority of State v. Mensch, 34 N.C. App. 572, 239 S.E. 2d 297 (1977), review denied, 294 N.C. 443, 241 S.E. 2d 845 (1978). In that case, however, the trial judge had instructed the jury that if the *612officers used excessive force, it was the duty of the jury to find defendant not guilty. The court said
These instructions, in effect, informed the jury that if the officer used excessive force in effecting the arrest, the defendant had the right to assault the officer. These instructions were favorable to defendant, even more so than a general charge on self-defense which would have restricted defendant to the use of reasonable force under the circumstances.
Id. at 574, 239 S.E. 2d at 299. Under that charge, the jury did not have to concern itself with necessity, real or apparent.
We have considered defendant’s assignments of error as they relate to the charge of driving under the influence and find them to be without merit.
For the reasons stated, defendant is awarded a new trial on all of the charges except the charge of driving under the influence. Since that conviction was consolidated with the others for judgment, it must be remanded for resentencing.
Remanded for resentencing on the charge of unlawful operation of a vehicle under the influence.
New trial on all other charges.
Judges Wells and Becton concur.